



COURT OF APPEAL FOR ONTARIO

CITATION:
Lobo v. Carleton
    University, 2012 ONCA 498

DATE: 20120711

DOCKET: C55068

Rouleau, Watt and
    Pepall JJ.A.

BETWEEN

Ruth Lobo and John
    McLeod

Plaintiff/Appellants

and

Carleton University, Dr. Roseann OReilly Runte, David Sterritt,

Ryan
    Flannagan and Allan Burns

Defendants/Respondents

Albertos Polizogopoulos, for the plaintiffs/appellants

Richard Dearden, for the defendants/respondents

Heard & released orally: June 29, 2012

On appeal from the order of
    Justice Giovanna Toscano Roccamo of the Superior Court of Justice, dated January
    10, 2012, with reasons reported at 2012 ONSC 254.

ENDORSEMENT

[1]

This is an appeal from the order of Toscano Roccamo J. striking those portions
    of the appellants claim pertaining to
Charter
breaches on the basis
    that those portions of the claim disclose no reasonable cause of action.  She
    held that the appellants failed to plead the material facts necessary to
    establish that the respondent University was implementing a specific government
    program or policy by failing to allocate the desired space for the appellants
    to advance their extra-curricular objectives.  She also struck the claims made against
    the individual respondents as disclosing no reasonable cause of action.

[2]

The appellants have appealed both the striking of the
Charter
claims
    and the claims against the individual respondents.  On the
Charter
issue, the appellants argue that the motion judge should have concluded that
    the fresh as amended statement of claim pleaded facts capable of satisfying the
    test set out in
Eldridge v. British Columbia (A.G.)
, [1997] 3 S.C.R.
    624 for applying the
Charter
to an entity such as the respondent University.

[3]

In
Eldridge
, the Supreme Court of Canada explained that the
Charter
may be found to apply to a private entity on one of two bases.  First, it may
    be determined that the entity is itself government for purposes of s. 32 of
    the
Charter
.  Second, an entity may be found to attract the
Charters
scrutiny with respect to a particular activity that can be ascribed to
    government.  As to the first basis, the appellants concede that the respondent is
    not government for purposes of s. 32 of the
Charter
.  Rather, as noted
    earlier, they argue that the respondent is implementing a specific government
    program.  That program is the delivery of post-secondary education.  The
    actions of the respondent such as the limiting of the appellants right to
    freedom of expression were, according to the appellants, actions taken by the University
    in the course of delivering a government program.  In the appellants
    submissions, therefore, the motion judge erred in concluding that the University
    was not acting as government in the circumstances of this case.  At a minimum,
    the appellants argue that the
Eldridge
issue and whether the respondent
    was subject to
Charter
review ought to have been left to be decided at
    trial with the benefit of a full evidentiary record.

[4]

We disagree.  As explained by the motion judge, when the University
    books space for non-academic extra-curricular use, it is not implementing a
    specific government policy or program as contemplated in
Eldridge
.  In
    carrying out this particular activity there is, therefore, no triable issue as
    to whether
Charter
scrutiny applies to the respondents actions.

[5]

With respect to the striking of the claim against the individual respondents,
    the appellants argue that the fresh as amended statement of claim pleaded that
    each of the individual respondents was acting outside of his or her capacity as
    employees of the university.  The appellants explain that this is because the
    individual respondents did not agree with the appellants political view. 
    Putting their own personal beliefs ahead of their professional obligations,
    they did not respect the university policies in the way they dealt with the
    appellants requests.  In making these allegations, the appellants submit that the
    facts necessary to demonstrate that the individual respondents had a separate
    identity from the University were pleaded and that it was not plain and obvious
    that the negligence claims against them could not succeed.

[6]

We would not give effect to this submission.  This courts decision in
Montreal
    Trust Co. of Canada v. Scotia McLeod Inc.
(1995), 26 O.R. (3d) 481 set out
    the criteria that need to be met to establish personal liability.  These are:


(1)

the actions of the employees
      are themselves tortious; or

(2)

the actions of the
      employees exhibit a separate identity or interest from that of the corporation
      or employer so as to make the act or conduct complained of their own.


As to the first basis, it is conceded that there is no
    plea in the fresh as amended statement of claim for fraud, deceit, dishonesty
    or want of authority on the part of the individual respondents.

[7]

With respect to the second branch of the
Scotia McLeod
case, we
    agree with the motion judge, at para. 35, that the amended pleading [] does
    little more than window dress the suggestion of a separate identity or
    interest of the named Defendants from that of [Carleton University] and, at
    para. 32, that the allegations made against each in pith and substance relate
    to decisions made within their ostensible authority as [Carleton University]
    employees.  The fact that the individual respondents did not exhibit a
    separate identity or interest is confirmed by para. 145 of the fresh as amended
    statement of claim in which the appellants pleaded that, As the employer of
    the individual Defendants, Carleton University, permitted or acquiesced the
    individual Defendants to act in the manner that they did and as such, is
    vicariously liable for their actions.

[8]

In the result, the appeal is dismissed with costs to the respondents
    fixed at $15,000 inclusive of disbursements and applicable taxes.

Paul Rouleau J.A.

David Watt J.A.

S.E. Pepall J.A.


